638 So.2d 567 (1994)
Hilda GARCIA as Guardian of Jose Quiles, Appellant,
v.
PSYCHIATRIC INSTITUTES OF AMERICA, INC., etc., et al., Appellees.
No. 93-1384.
District Court of Appeal of Florida, Fifth District.
May 13, 1994.
Rehearing Denied June 28, 1994.
Tracy Schilling, Altamonte Springs, for appellant.
A. Scott Noecker of Taraska, Grower, Unger & Ketcham, P.A., Orlando, for appellee, Bloomquist.
No Appearance, for appellees Psychiatric Institutes of America, Inc. and Sabin.
PER CURIAM.
Hilda Garcia, as next of kin of her son, Jose Quiles, appeals the summary final judgment in favor of Carol Bloomquist, M.D., a doctor employed at Laurel Oaks Hospital. Garcia argues the court erred in the finding that the case was governed by the two year medical malpractice statute of limitations[1] instead of the four year statute of limitations applying to independent tort actions.[2] We agree and reverse.
Garcia alleged that she initially only agreed to allow her 13-year-old son to spend the weekend at Laurel Oaks Hospital for testing and that it was understood she was to pick him up on Monday. Garcia was thwarted at every turn in her attempt to regain his freedom thereafter, even allegedly being threatened with his involuntary commitment into a lesser quality county facility if she pursued his release. Further, drugs were administered to Jose while he was under Bloomquist's care, directly contrary to Garcia's express written directions. Even though arising in a medical setting, the conduct alleged, if proven, constitutes the torts of false imprisonment and battery and thus is subject to the four year statute of limitations.
REVERSED and REMANDED.
HARRIS, C.J., and COBB and GOSHORN, JJ., concur.
NOTES
[1]  § 95.11(4)(b), Fla. Stat. (1991).
[2]  § 95.11(3)(o), Fla. Stat. (1991).